*161
By the Court.

Stephens, J.,
delivering the opinion.
We think this judgment against the garnishee was properly held to be void, for the reason that there had never been any legal process against the garnishee. There cannot be a valid judgment without process. The process in this case was issued and signed by the sheriff. The Act of 1856, see page 36 of the Acts of that year, provides that process of garnishment shall be issued by a magistrate who is capable of issuing an attachment, and makes no other provision for process of garnishment. The Act then concludes by repealing all other Acts and parts of Acts in relation to attachments and garnishments. Therefore, the provision in the Act of 1856, is the only provision for process of garnishment, and any process not in conformity with that provision, is without law, and is no process at all.
Judgment affirmed.